DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one vMTP" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the POL" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one vMTP" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the POL" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to functional descriptive material: computer programs representing computer listings per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable storage medium storing a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. WO 2010/037145 A2 (“Jones”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Jones discloses:
1.	A method for custom logic engineering in an industrial modular plant executing a production process, comprising the steps:
receiving process data for the production process using at least one physical process module (e.g., [0009]);
determining a custom process topology, by
- selecting, based on the received process data, at least one module type package, MTP, correlating to the at least one respective physical process module from a database, wherein the module type package is a digital representation of the respective physical process module (e.g., [0010]);
- selecting at least one extender unit from the database based on the received process data, representing an extended control of the production process (e.g., [0010]);
- determining connections between the at least one extender unit and the at least one MTP (e.g., [0011]);
- setting properties of the at least one extender unit based on the received process data (e.g., [0010]); and
determining an extended control scheme for controlling dynamic behavior of the production process using the determined custom process topology (e.g., [0010]).  
2.	The method of claim 1, wherein the at least one extender unit comprises at least one virtual module type package, vMTP, modelling dynamic properties of multi-point material flow through passive equipment (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
3.	The method of claim 1, wherein the at least one extender unit comprises at least one dedicated logic function (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
4.	The method of claim 3, wherein the at least one logic function comprises logical gate functions and/or unit conversion (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
5.	The method of claim 1, wherein the at least one extender unit comprises at least one smart connector, modelling dynamic properties of material flow; and wherein the at least one smart connector is used for the connections between the at least one vMTP and the at least one MTP (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
6.	The method of claim 1, wherein the at least one extender unit is visualized and represented like the at least one MTP when determining the extended control scheme (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
7.	The method of claim 1, wherein the extended control scheme is determined in a process orchestration layer, POL, making the extended control of the production process visible (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
8.	The method of claim 1, further comprising the step of implementing the control scheme on the POL using a sequential flow chart, SFC (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
9.	The method of claim 1, further comprising the step of operating the modular plant using the control scheme (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
10.	The method of claim 1, wherein determining at least one extender unit comprises loading the at least one extender unit from a library and/or derive the at least one extender unit from model data, in particular CAD-data (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
11.	The method of claim 1, wherein determining the at least one extender unit comprises extracting the at least one extender unit from a process flow diagram, in particular a pipe and instrumentation diagram (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
12.	A computer program, comprising instructions which, when the program is executed by a computer, cause the computer to carry out a process comprising:
receiving process data for the production process using at least one physical process module (e.g., [0009]);
determining a custom process topology, by
- selecting, based on the received process data, at least one module type package, MTP, correlating to the at least one respective physical process module from a database, wherein the module type package is a digital representation of the respective physical process module (e.g., [0010]);
- selecting at least one extender unit from the database based on the received process data, representing an extended control of the production process (e.g., [0010]);
- determining connections between the at least one extender unit and the at least one MTP (e.g., [0011]);
- setting properties of the at least one extender unit based on the received process data (e.g., [0010]); and
determining an extended control scheme for controlling dynamic behavior of the production process using the determined custom process topology (e.g., [0010]).  
13.	The computer program of claim 12, wherein the at least one extender unit comprises at least one virtual module type package, vMTP, modelling dynamic properties of multi-point material flow through passive equipment (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
14.	The computer program of claim 12, wherein the at least one extender unit comprises at least one dedicated logic function (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
15.	The computer program of claim 12, wherein the at least one logic function comprises logical gate functions and/or unit conversion (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).
16.	The computer program of claim 12, wherein the at least one extender unit comprises at least one smart connector, modelling dynamic properties of material flow; and wherein the at least one smart connector is used for the connections between the at least one vMTP and the at least one MTP (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
17.	The computer program of claim 12, wherein the at least one extender unit is visualized and represented like the at least one MTP when determining the extended control scheme (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
18.	The computer program of claim 12, wherein the extended control scheme is determined in a process orchestration layer, POL, making the extended control of the production process visible (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
19.	The computer program of claim 12, further comprising instructions for at least one of: implementing the control scheme on the POL using a sequential flow chart, SFC; and operating the modular plant using the control scheme (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).  
20.	The computer program of claim 12, wherein determining at least one extender unit comprises instructions for at least one of
loading the at least one extender unit from a library and/or derive the at least one extender unit from model data, in particular CAD-data; and
extracting the at least one extender unit from a process flow diagram, in particular a pipe and instrumentation diagram (e.g., Fig. 3, [0009]-[0013], [0055]-[0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
11/05/22